


110 HR 5758 IH: Reverse Mortgage Proceeds Protection

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5758
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. Lee introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit authorized lenders of home equity conversion
		  mortgages from requiring seniors to purchase an annuity with the proceeds of a
		  reverse mortgage, and to provide other consumer protections to reverse mortgage
		  borrowers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reverse Mortgage Proceeds Protection
			 Act.
		2.Prohibition on
			 required purchase of an annuitySection 255 of the National Housing Act of
			 1937 (12 U.S.C. 1715z–20) is amended—
			(1)by striking
			 subparagraph (B) of subsection (d)(2) and inserting the following new
			 subparagraph:
				
					(B)has received
				adequate counseling by a third party (other than a reverse mortgage lender,
				servicer or investor, or an entity engaged in the sale of annuities,
				investments, long-term care insurance, or any other type of financial or
				insurance product) as provided in subsection
				(f);
					;
			(2)by striking the
			 first sentence of subsection (f) and inserting the following new sentence:
			 The Secretary shall provide or cause to be provided and paid for by
			 entities other than a reverse mortgage lender, servicer or investor, or an
			 entity engaged in the sale of annuities, investments, long-term care insurance,
			 or any other type of financial or insurance product the information required in
			 subsection (d)(2)(B).;
			(3)by striking
			 subsection (l);
			(4)by redesignating
			 subsection (m) as subsection (l);
			(5)by striking
			 subsection (l), as so redesignated, and inserting the following new
			 subsection:
				
					(l)Funding for
				counselingThe Secretary may, in his or her discretion, use a
				portion of the mortgage insurance premiums collected under the program under
				this section to adequately fund the counseling and disclosure activities
				required under subsection (f), including counseling for those homeowners who
				elect not to take out a home equity conversion
				mortgage.
					;
				and
			(6)by adding at the end the following new
			 subsection:
				
					(m)Regulations To
				protect elderly homeowners
						(1)In
				generalNot later than 6 months after the date of the enactment
				of the Reverse Mortgage Proceeds Protection
				Act, the Secretary shall, in consultation with other relevant
				Federal departments and agencies, prescribe regulations to help protect elderly
				homeowners from the marketing of financial and insurance products not in the
				interest of such homeowners, including the marketing or sale of an annuity as a
				condition of obtaining any home equity conversion mortgage.
						(2)ConsultationIn
				developing the regulations required under paragraph (1), the Secretary shall
				consult with consumer advocates (including recognized experts in consumer
				protection), industry representatives, representatives of counseling
				organizations, and other interested
				parties.
						.
			
